         Case 1:20-cv-03677-LGS-KHP Document 117 Filed 12/07/20 Page 1 of 4




Aarti Reddy                                                                                         VIA CM/ECF
+1 415 693 2103
areddy@cooley.com


December 7, 2020

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:       Nichols v. Noom, Inc., Case No. 1:20-cv-03677-LGS
          Opposition to Plaintiffs’ Letter Request for Bellwether Process

Dear Judge Schofield:

        Defendants Noom, Inc. and Artem Petakov (“Noom”) oppose Plaintiffs’ request for extraordinary
departures from the applicable rules in this putative nationwide class action.
         Plaintiffs brought this action alleging that millions of Noom customers across the country were
uniformly deceived by Noom’s autorenewal and coaching practices. They filed pursuant to Rule 23,
representing to this Court that they would meet the prerequisites for alleging a nationwide class. Now, after
amending their complaint twice and learning through initial discovery—itself hampered by Plaintiffs’
substantial delays—of the fatal flaws in their class certification theories that will prevent them from certifying
the classes as pled in the complaint, Plaintiffs have changed tack in an attempt to evade a ruling under the
very standards they chose. They ask this Court to make an extraordinary exception to applicable rules by
indefinitely deferring any global ruling on dismissal, class certification, and merits regarding Plaintiffs’
nationwide class and state subclass claims. Instead, Plaintiffs want to escape their burden of showing that
class certification is appropriate after a “rigorous analysis.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
351 (2011) and litigate claims from “1 to 5” unspecified state subclasses they believe might be best for
them.
          If Plaintiffs wished to litigate one to five cases, they could have done so by filing a complaint on
behalf of only those subclasses. They instead chose to pursue claims on behalf of a purported nationwide
class and seven state subclasses. Failing to hold Plaintiffs to their choice would be unprecedented, as
reflected by Plaintiffs’ failure to identify even a single case outside the mass torts or MDL context in
which such a bellwether process has been implemented.1 It would also be grossly prejudicial to Noom,
allowing Plaintiffs to avoid rulings on the pleadings or class certification, delaying full adjudication of all of
Plaintiffs’ claims for years, and permitting Plaintiffs to proceed with their preferred claims out of order—all
while Noom continues to incur substantial costs in engaging in discovery and defending against all of
Plaintiffs’ claims. This Court should reject Plaintiffs’ transparent and unjustified attempt to avoid judicial
scrutiny of the individual issues that would preclude class certification, and allow this suit to proceed under
the procedures that Plaintiffs themselves chose.
    I.    Plaintiffs’ Proposal to Implement a Bellwether Process in this Consumer Fraud Autorenewal
          Class Action is Unsupported by Any Relevant Authority.

1 Equally unprecedented is Plaintiffs’ bizarre request that this Court “dissuad[e] Noom” from re-filing its
motion to dismiss because a “‘bellwether process’ should streamline the issues presented by this case.”
(ECF 114 at 1.) They cannot cite a single case that has ever applied bellwether staging at the pleadings
stage, let alone one that denies leave to file a motion to dismiss on that basis.

                               Cooley LLP 101 California Street San Francisco, CA 94111-5800
                                        t: (415) 693-2000 f: (415) 693-2222 cooley.com
239004454 v3
          Case 1:20-cv-03677-LGS-KHP Document 117 Filed 12/07/20 Page 2 of 4




Honorable Lorna G. Schofield
December 7, 2020
Page Two


         Plaintiffs, in an obvious attempt to avoid judicial scrutiny of the individualized issues that preclude
class certification, ask this Court to graft onto this consumer fraud class action a process developed in an
entirely different context for an entirely different purpose. This case is not a mass torts lawsuit; it is an
autorenewal suit that alleges consumer fraud on behalf of putative classes. Yet the bellwether process was
developed for—and is used almost exclusively in—multidistrict litigation involving mass tort claims “to assist
in valuing cases and to encourage settlement.” Alexandra D. Lahav, Bellwether Trials, 76 Geo. Wash. L.
Rev. 576, 577-78 (2008). “The concept is straightforward: in a situation that has engendered hundreds of
thousands of individual tort cases, the court system is swamped with potential trials; rather than run them
all, run a few.” 4 William B. Rubenstein, Newberg on Class Actions § 11:11 (5th ed. 2020); Monique C.M.
Leahy, Use of Bellwether Trials in Mass Tort Litigation, 156 Am. Jur. Trials 219 §§ 1, 5 (2020) (similar). The
use of bellwether trials in MDLs arose as an alternative to the class action procedure because of a
“resistance towards the use of class actions . . . as viable means of resolving mass tort litigation.” Zachary
B. Savage, Scaling Up: Implementing Issue Preclusion in Mass Tort Litigation Through Bellwether Trials,
88 N.Y.U. L. Rev. 439, 450-51 (2013) (emphasis added). As presiding Judge Furman observed in In re GM
LLC Ignition Switch Litig., bellwether trials in MDLs serve as a specialized “case management tool[]” that
helps “parties . . . develop litigation frameworks that can be used in cases remanded to the originating
courts.” In re GM LLC Ignition Switch Litig., No. 17 Civ. 06486 (JMF), Dkt. 422, ¶ 2 (S.D.N.Y., Aug. 30,
2017) (MDL action involving product defect claims). No such considerations are present here, because
Your Honor would be presiding over the nationwide class and the seven state subclasses.
         It is unsurprising, then, that each of Plaintiffs’ cited authorities involves the use of bellwethers in
mass torts litigation, and virtually all are in the MDL context. Sloan v. GM LLC, No. 16 Civ. 07244 (EMC),
2020 WL 1955643, at n.1, *4 (N.D. Cal. Apr. 23, 2020) (parties voluntarily agreed to bellwether process in
action involving manufacturing defect). In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
Practices, & Products Liab. Litig., No. 10 Ml. 2151 (JVS), (C.D. Cal. Nov. 9, 2011) (product liability MDL
action); In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., Case No. 08 WP 65000 (same).
          Not only is Plaintiffs’ gambit without support in precedent, it is a stark departure from the practice
of this Court, other courts in this Circuit, and courts throughout the federal judiciary—all of which routinely
resolve multistate consumer fraud claims in a single consolidated proceeding. 2 Plaintiffs provide no basis
for their request to depart from this universal practice.
    II.    Implementing a Bellwether Process Is Contrary to Rule 42 and Would be Highly Inefficient
           and Unfairly Prejudicial to Noom.
        The Court’s authority to order bellwether trials is governed by Rule 42(b)—a standard that Plaintiffs
do not cite, let alone apply, in their request. The rule provides that “separate trials” may be ordered “[f]or
convenience, to avoid prejudice, or to expedite or economize.” Fed. R. Civ. Proc. 42(b). Applying the proper
standard, Plaintiffs’ request for bellwether staging fails, because it would be extraordinarily prejudicial to


2 See, e.g., Price v. L'Oreal USA, Inc., No. 17 Civ. 614 (LGS), 2018 WL 3869896, at *8 (S.D.N.Y. Aug. 15,
2018) (Schofield, J.) (simultaneously resolving nationwide class, New York, and California subclasses); see
also In re Chicago Bridge & Iron Co. N.V. Sec. Litig., No. 17 Civ. 1580, 2020 WL 1329354, at *3 (S.D.N.Y.
Mar. 23, 2020) (Schofield, J.); Ahern v. Apple, Inc., 411 F. Supp. 3d 541, 549-551 (N.D. Cal. 2019)
(resolving claims by putative nationwide class and 14 state subclasses under 46 causes of action without
resorting to bellwether); Simington v. Lease Fin. Grp., LLC, No. 10 Civ. 6052, 2012 WL 651130, at *1
(N.D.N.Y. Feb. 28, 2012) (resolving putative nationwide class bringing consumer fraud claims under the
laws for 46 different state consumer fraud statutes); 7AA Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 1780.1 (3d ed. 2020) (citing cases from around the federal judiciary that have
resolved putative class actions without the use of bellwether staging).

                              Cooley LLP 101 California Street San Francisco, CA 94111-5800
                                       t: (415) 693-2000 f: (415) 693-2222 cooley.com
239004454 v3
       Case 1:20-cv-03677-LGS-KHP Document 117 Filed 12/07/20 Page 3 of 4




Honorable Lorna G. Schofield
December 7, 2020
Page Three


Noom and would significantly delay resolution of the claims.
        First and foremost, Plaintiffs’ proposal would unjustly afford Plaintiffs multiple opportunities to
succeed in certifying any subclass or portion of a subclass, while forcing Noom to brief multiple rounds of
class certification oppositions in order to resolve the claims. Even if Noom were to prevail as to the specific
subclasses in phase one, Plaintiffs would reserve the right to further litigate “dismissal, class certification,
and merits phases,” dragging out the case for years. The costs and delay for undertaking these repetitive,
cumbersome procedures—while they are sure increase Plaintiffs’ bargaining leverage against Noom—are
simply unjustifiable.
          Second, by litigating only certain state subclasses and “simplifying” the issues, Plaintiffs also seek
to minimize their burden of proof and defer consideration of myriad individualized issues that preclude
certification. Plaintiffs’ proposal would, by design, preclude the Court from timely considering, for example,
variations in state law as a basis to deny nationwide class certification—an approach that is contrary to
Plaintiffs’ own authorities, which hold that a “district court has a ‘duty,’ before certifying a class, to ‘take a
close look’ at whether the common legal questions predominate over individual ones.” Langan v. Johnson
& Johnson Consumer Cos., Inc., 897 F.3d 88, 97-8 (2d Cir. 2018) (remanding “to the district court to conduct
a more thorough analysis” as to variations in state law).
        Third, Plaintiffs have indicated they wish to proceed with litigating the California subclass first
(11/20/20 email from B. Mcinturff). But their request to “apply” findings from that subclass to later
proceedings is both inefficient and illogical because Plaintiffs have only asserted violations of the
autorenewal statute under California law, which may not be applied to non-California subclasses. Cal.
Bus. Prof. Code §§ 17600, et. seq. Plaintiffs do not allege that Noom violated any other state’s automatic
purchase renewal law, and it is highly unlikely that the Court’s findings as to this specific statute could be
applied to other subclasses in this case.
         Fourth, Plaintiffs’ request to “stage” litigation of “1 to 5” state subclasses is nonsensical and
inefficient, because there are only seven total state subclasses to litigate—Plaintiffs have not pled
subclasses for all “remaining 44 states.” (Ltr. at 1.) The SAC only pleads claims under Alabama, California,
Washington, Texas, District of Columbia, New York, and Ohio law, and generically alleges common law
claims in the alternative under “the laws of each state where defendants do business or . . . on behalf of
each individual state class.” Such allegations cannot sustain subclasses under the laws of the 44 unpled
states, and Plaintiffs’ cited authorities do not hold otherwise. See Oliver v. Am. Express Co., No. 19 Civ.
566 (NGG), ECF No. 1 (separately stating claims under consumer protection laws of 32 states); Langan,
Case No. 3:13-cv-01471-JAM, ECF No. 12 (¶ 34) (same; under consumer protection laws of 21 states).
         Finally, while Plaintiffs propose to divide this case into successive lawsuits that will undoubtedly
drag on for years, they do not propose narrowing discovery at all. Their proposal will lead to the needless
protraction of discovery, which has already been obstructed by Plaintiffs’ recalcitrance. Since July, Plaintiffs
have engaged in a concerted effort to delay efficient resolution of the claims, already amending their
complaint twice and throwing up every conceivable roadblock in discovery. For example, while discovery is
scheduled to close this week, Plaintiffs declined to accept Noom’s offer to adopt the Seventh Circuit Model
ESI Protocol Your Honor recommended and immediately begin negotiating search terms and have, instead,
bogged Noom down with costly and unnecessary disputes regarding ESI. Noom has already spent well
over 600 hours just on investigating ESI issues and negotiating its ESI protocol; Plaintiffs nevertheless still
teed up an astonishing 31 disputes on that protocol in a one-sided, sixty-page chart, and continue to raise
dozens of new ESI-related disputes on a weekly basis. (ECF Nos. 19, 24, 24-2, 36, 48, 49, 55, 65, 65-1,
72, 79, 86, 90, 96, 105, 113). Rather than accept Plaintiffs’ invitation to introduce additional costs and
delays, this Court should order discovery and litigation to proceed expeditiously.



                               Cooley LLP 101 California Street San Francisco, CA 94111-5800
                                        t: (415) 693-2000 f: (415) 693-2222 cooley.com
239004454 v3
       Case 1:20-cv-03677-LGS-KHP Document 117 Filed 12/07/20 Page 4 of 4




Honorable Lorna G. Schofield
December 7, 2020
Page Four


Respectfully submitted,

/s/ Aarti Reddy______________
Aarti Reddy




239004454




                           Cooley LLP 101 California Street San Francisco, CA 94111-5800
                                    t: (415) 693-2000 f: (415) 693-2222 cooley.com
239004454 v3
